V50 -/S
                                ELECTRONIC RECORD                                 357-/5


COA#        01-13-00640-CR                         OFFENSE:        22.02 (Aggravated Assault)

            Dustin Wayne Glenn v. The State
STYLE:     ofTexas                                 COUNTY:         Galveston

COADISPOSITION:        AFFIRM                      TRIAL COURT:    405th District Court


DATE: 02/26/2015                  Publish: NO      TC CASE #:      12CR2237




                        IN THE COURT OF CRIMINAL APPEALS
                                                                                    Mb vr
                                                                                    ISMS
          Dustin Wayne Glenn v. The State of
STYLE:    Texas .                                       CCA#:


         APPBll^/JT^                  . Petition        CCA Disposition:
                                                                                     3rwr
FOR DISCRETIONARY REVIEW IN CCA IS:                     DATE:

                                                       JUDGE:

DATE:       Mkjjl/r                                    SIGNED:                            PC:

JUDGE:        fj*.LOls*-^—                              PUBLISH:                          DNP:




                                                                                          MOTION FOR

                                                     REHEARING IN CCA IS:

                                                     JUDGE:




                                                                              ELECTRONIC RECORD